DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-20404 in view of JP 59-97758.
Re: claim 6, JP 60-20404 shows a method of manufacturing a hollow spring member, as in the present invention, comprising:

heating the other end portion of the hollow rod; forming a second terminal sealed portion 12 by plastically working the heated other end portion, thereby forming an enclosed space S inside the hollow rod, see figures 1 and 2B; 
bending the hollow rod to form the arm portions, see figure 1.
JP 60-20404 lacks the rust inhibitor.  JP 59-97758 is cited to teach a well-known method of blowing a volatile powdered rust inhibitor, which comprises a number of particles, into an enclosed space, vaporizing a component of the volatile powdered rust inhibitor within the enclosed space; and terminal forming an inner surface rust-inhibiting film on an inner surface of the enclosed space by adsorption of the vaporized component of the volatile powdered rust inhibitor to an inner surface of the enclosed space, and forming a terminal rust-inhibiting film by causing the vaporized component to enter inside terminal gaps according to the Japanese Office Action dated April 9, 2019.  
It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the well-known method of inhibiting rust to form in an enclosed space such as taught by JP 59-97758 in the method of making a hollow spring of JP 60-20404 in order to prolong the life of the spring.  As modified, the terminal rust-inhibiting film caused by the vaporized component would enter inside terminal gaps of the first terminal sealed portion, and of the second terminal sealed portion.
JP 59-97758 teaches the use of a volatile powdered rust inhibitor.  It would be technically logical to ensure a sufficient amount of the vaporized component to be in a balanced state reaching a saturation state inside the enclosed space in order to properly creating a rust-inhibiting atmosphere.

Re: claim 9, the amount of the volatile powdered rust inhibitor as claimed in claim 9 is considered to be an engineering design choice in order to ensure the proper amount to cover the inside of the spring member.
Re: claim 10, JP 60-20404 shows in figure 5 the step of forming eye holes in the first and second sealed portions.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-20404 in view of JP 59-97758 and further in view of Vincent (5,266,104).
Re: claim 7, JP 60-20404’s method, as modified and rejected above, is silent of the material for the volatile powdered rust inhibitor.  Vincent is cited to teach the use of sodium benzoate as a volatile powdered rust inhibitor. It would have been further obvious to one of ordinary skill in the art at the time of filing to have employed sodium benzoate as a material for the volatile powdered rust inhibitor in the method of JP 60-20404 since sodium benzoate is a well-known, effective and readily available material for use.
Re: claim 14, JP 60-20404’s method, as modified and rejected above, is silent of the sizes and shapes for the volatile powdered rust inhibitor.  Vincent is cited to teach the irregular shapes and sizes of the powdered rust inhibitor in column 4, lines 13-22. It would have been further obvious to one of ordinary skill in the art at the time of filing to have learned from Vincent about the irregular shapes and sizes of the powdered rust .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 60-20404 in view of JP 59-97758 and further in view of Kennedy, Jr. (4,469,469).
Re: claim 8, JP 60-20404’s method, as modified and rejected above, is silent of the material for the volatile powdered rust inhibitor.  Kennedy is cited to teach the use of sodium nitrite as a volatile powdered rust inhibitor. It would have been further obvious to one of ordinary skill in the art at the time of filing to have employed sodium nitrite as a material for the volatile powdered rust inhibitor in the method of JP 60-20404 since sodium nitrite is a well-known, effective and readily available material for use.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-20404 in view of JP 59-97758 and further in view of Ohno et al. (4,526,628).
Re: claim 11, JP 60-20404’s method, as modified and rejected above, lacks the step of applying a rust-inhibiting coating to an outer surface of the hollow rod.  Ohno is cited to teach the step of applying a rust-inhibiting coating to an outer surface of a rod, see step 6 in figure 3.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have modified the method of JP 60-20404 to include a coating on the outer surface of the spring member in order to protect the spring member against corrosion as taught by Ohno.
Re: claim 12, JP 60-20404’s method, as modified and rejected above, lacks the step of shot-peening an outer surface of the hollow rod.  Ohno is cited to teach the step of shot-peening an outer surface of a rod, see step 5 in figure 3.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have modified the method of JP 60-20404 to include the step of shot-peening the outer surface of the 
Re: claim 13, JP 60-20404’s method, as modified and rejected above, lacks the step of shot-peening an inner surface of the hollow rod.  Ohno is cited to teach the step of shot-peening an inner surface of a rod, see step 5 in figure 3.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have modified the method of JP 60-20404 to include the step of shot-peening the inner surface of the spring member in order to improve the fatigue durability of the spring member as taught by Ohno.  Ohno further shows in figure 3 that the step of shot-peening an inner surface of the hollow rod is before coating the inner surface.  As modified, the method would comprise the step of shot-peening the inner surface of the hollow rod before blowing the volatile powdered rust inhibitor into one opening of the hollow rod.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 60-20404 in view of JP 59-97758 and further in view of Kharshan et al. (8,800,224).
Re: claim 15, JP 60-20404’s method, as modified and rejected above, is silent of the sizes for the volatile powdered rust inhibitor.  Kharshan is cited to teach the sizes of the powdered rust inhibitor to be 80 micron in column 8, lines 60-62. It would have been further obvious to one of ordinary skill in the art at the time of filing to have learned from Kharshan about the sizes of the powdered rust inhibitor in order to be prepared for the method of JP 60-20404 during the application portion of the powdered rust inhibitor.


Response to Arguments
Applicant's arguments filed on 12/03/2020 have been fully considered but they are not persuasive.
Applicant argues that JP 60-20404 and JP 59-97758 do not show the powdered rust inhibitor to comprise particles.  It is believed that a powder would comprise particles.
Applicant also argues that JP 60-20404 and JP 59-97758 do not show the sufficient amount of the powdered rust inhibitor to come to a balanced state and to create an atmosphere reaching a saturation state inside the hollow rod.  It is believed that it is technically logical to perform the task of providing a sufficient amount of the powdered rust inhibitor to achieve a balanced state and a saturation state inside the hollow rod.  This is the goal to achieve a good and effective inhibitor and it would be non-effective if such balanced state and saturation state would not be achieved.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657